         Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

JOHNATHAN W.,

                                              Plaintiff,
                v.
                                                                                 No. 6:19-CV-1242
ANDREW SAUL,                                                                     (CFH)
Commissioner of Social Security,

                            Defendant.
_____________________________________


APPEARANCES:                                               OF COUNSEL:

Law Offices of Kenneth Hiller, PLLC                        KENNETH R. HILLER, ESQ.
6000 North Bailey Avenue, Suite 1A                         JUSTIN M. GOLDSTEIN, ESQ.
Amherst, New York 14226
Attorneys for plaintiff

Social Security Administration                             MOLLY CARTER, ESQ.
Office of the General Counsel,                             Special Assistant U.S. Attorney
15 Sudbury Street, Suite 625
Boston, Massachusetts 02203
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          MEMORANDUM-DECISION AND ORDER 1

        Plaintiff Johnathan W. brings this action pursuant to 42 U.S.C. § 405(g) seeking

review of a decision by the Commissioner of Social Security (“the Commissioner”)

denying her application for disability insurance benefits. See Dkt. No. 1 (“Compl.”).

Plaintiff moves for reversal and remand for further administrative proceedings, and the

Commissioner cross moves for a judgment on the pleadings. See Dkt. Nos. 10, 11. For


1
  Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 5.
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 2 of 20




the following reasons, plaintiff’s motion is granted, the Commissioner’s motion is denied,

and the matter is reversed and remanded for further administrative proceedings.



                                       I. Background

       On February 14, 2018, plaintiff protectively filed a Title II application for disability

insurance benefits, alleging a disability onset date of April 15, 2017. See T. at 73, 126.

The Social Security Administration denied both claims on March 23, 2018. See id. at

74. Plaintiff requested a hearing, see id. at 83, and a hearing was held on November

14, 2018, in Syracuse, New York, before Administrative Law Judge (“ALJ”) Gretchen

Mary Greisler. See id. at 35-61. On May 24, 2019, the ALJ issued an unfavorable

decision. See id. at 6. On August 9, 2019, the Appeals Counsel denied plaintiff’s

request for review of the ALJ’s decision. See id. at 1. Plaintiff commenced this action

on October 8, 2019. See Compl.



                                     II. Applicable Law

                                    A. Scope of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that in



                                               2
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 3 of 20




the record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)).

The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably

supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence, such

finding must be sustained “even where substantial evidence may support the plaintiff’s

position and despite that the court’s independent analysis of the evidence may differ

from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992)

(citation omitted).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable



                                               3
          Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 4 of 20




impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available to

him or her based upon age, education, and work experience. See id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based on objective medical facts, diagnoses[,] or medical opinions inferable from [the]

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 WL 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the
              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

                                               4
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 5 of 20




              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (spacing added). “If at any step a

finding of disability or non-disability can be made, the SSA will not review the claim

further.” Barnhart v. Thomas, 540 U.S. 20, 24 (2003). The plaintiff bears the initial

burden of proof to establish each of the first four steps. See DeChirico v. Callahan, 134

F.3d 1177, 1180 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses

to the fifth step, the burden shifts to the Commissioner to prove that the plaintiff is still

able to engage in gainful employment somewhere. Id. (citing Berry, 675 F.2d at 467).



                                   III. The ALJ’s Decision

       Applying the five-step disability sequential evaluation, the ALJ first determined

that plaintiff had not engaged in substantial gainful activity since April 15, 2017, the

alleged onset date. See T. at 11. At step two, the ALJ found that plaintiff had the

following severe impairments: “depressive disorder, posttraumatic stress disorder, and

methamphetamine and alcohol use disorders.” Id. at 12. At step three, the ALJ

determined that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. See id. Before reaching step four, the ALJ concluded that

plaintiff retained the residual functional capacity (“RFC”)

              to perform a full range of work at all exertional levels.
              Mentally, the claimant can perform work that does not
              require more than simple, short interactions with supervisors,
              coworkers or the public. He can work in proximity with
              others, but his assigned work tasks should not require

                                               5
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 6 of 20




              working in conjunction with others and should predominantly
              involve working with objects rather than people. The
              claimant can perform low-stress work, which is defined as
              involving occasional decision-making and occasional
              changes in the work setting. The claimant also should not
              work in an environment that is stringently production or
              quota-based, and thus may not perform fast-paced assembly
              line type of work, but can meet production requirements that
              allow him to sustain a flexible and goal-oriented pace.

Id. at 14. At step four, the ALJ determined that plaintiff could not perform any past

relevant work. See id. at 16. At step five, considering plaintiff’s age, education, work

experience, and RFC, the ALJ concluded that there were jobs that existed in significant

numbers in the national economy that plaintiff could perform. See id. at 17. Thus, the

ALJ determined that plaintiff had not been under a disability, as defined in the Social

Security Act, since the alleged disability onset date. See id. at 18.



                                      IV. Discussion

       Plaintiff primarily argues that the ALJ committed reversable error by failing to

evaluate and weigh a June 16, 2017 disability benefits questionnaire and evaluation

completed by Dr. Thompson, Psy.D., a psychologist for the Veterans Administration

(“VA”), that was made in connection with a compensation and pension examination to

determine plaintiff’s entitlement to veterans’ benefits. See Dkt. No. 10 at 12-14, 15-18.

Plaintiff avers that the ALJ’s failure to explicitly consider Dr. Thompson’s report

constitutes reversable error because it “undermines the supportability of the ALJ’s

finding at Step 3[,]” id. at 14; and prevents the Court from finding that the ALJ’s RFC

finding [is] supported” by substantial evidence. Id. at 15.




                                             6
         Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 7 of 20




       The Commissioner argues that the ALJ properly applied the special technique at

step three and that her determination in this regard is supported by substantial

evidence. See Dkt. No. 11 at 5-8. Further, the Commissioner argues that “[t]he fact

that the ALJ did not discuss Dr. Thompson’s report . . . at step three is not meaningful[,]”

because she discussed that evidence later in her decision. Id. In addition, the

Commissioner argues that the ALJ properly evaluated all of the opinion evidence in

reaching her RFC determination. See id. at 9. Of particular relevance, the

Commissioner contends that “Dr. Thompson did not give medical opinion as defined in

the applicable regulations,” because he “did not describe what [p]laintiff could still do or

articulate specific limitations in any of the mental work activities listed in 20 C.F.R. §

404.1513(a)(2)(ii),” and that “the ALJ was not required to weigh the VA disability rating.”

Id. at 11, 12.

       As emphasized by the Commissioner, see Dkt. No. 11 at 9, an ALJ’s review of

medical evidence of record for claims filed on or after March 27, 2017—as plaintiff’s

claim here—is governed by 20 C.F.R. § 404.1520c, entitled “[h]ow we consider and

articulate medical opinions and prior administrative medical findings for claims filed on

or after March 27, 2017.” The new regulations provide that the Social Security

Administration

                 will not defer or give any specific evidentiary weight,
                 including controlling weight, to any medical opinion(s) or
                 prior administrative medical finding(s), including those from
                 your medical sources. When a medical source provides one
                 or more medical opinions or prior administrative medical
                 findings, we will consider those medical opinions or prior
                 administrative medical findings from that medical source
                 together using the factors listed in paragraphs (c)(1) through
                 (c)(5) of this section, as appropriate. The most important
                 factors we consider when we evaluate the persuasiveness of

                                               7
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 8 of 20




               medical opinions and prior administrative medical findings
               are supportability (paragraph (c)(1) of this section) and
               consistency (paragraph (c)(2) of this section). We will
               articulate how we considered the medical opinions and prior
               administrative medical findings in your claim according to
               paragraph (b) of this section.

20 C.F.R. § 404.1520c(a). The factors provided in paragraph (c) are: (1) supportability;

(2) consistency; (3) relationship with claimant; (4) specialization; and (5) other factors.

See id. at § 404.1520c(c)(1)-(5). Paragraph (b) of Section 404.1520c provides the

Social Security Administration’s “articulation requirements” with respect to how it

“articulates [its] consideration of medical opinions and prior administrative medical

findings.” Id. at § 404.1520c(b). Of particular relevance, the updated regulations

explain that

               The factors of supportability (paragraph (c)(1) of this section)
               and consistency (paragraph (c)(2) of this section) are the
               most important factors we consider when we determine how
               persuasive we find a medical source's medical opinions or
               prior administrative medical findings to be. Therefore, we will
               explain how we considered the supportability and
               consistency factors for a medical source’s medical opinions
               or prior administrative medical findings in your determination
               or decision. We may, but are not required to, explain how
               we considered the factors in paragraphs (c)(3) through (c)(5)
               of this section, as appropriate, when we articulate how we
               consider medical opinions and prior administrative medical
               findings in your case record.

Id. at § 404.1520c(b)(2). A “medical opinion” is defined, in relevant part, as

               a statement from a medical source about what you can still
               do despite your impairment(s) and whether you have one or
               more impairment-related limitations or restrictions in the
               following abilities: . . .

               (ii) Your ability to perform the mental demands of work
               activities, such as understanding; remembering; maintaining
               concentration, persistence, or pace; carrying out instructions;



                                              8
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 9 of 20




              or responding appropriately to supervision, co-workers, or
              work pressures in a work setting.

20 C.F.R. § 404.1513(a)(2)(ii). However, “some opinions of medical providers . . . are

not ‘medical opinions’ as that term of art is used in the Social Security context.” Charles

F. v. Comm’r of Soc. Sec., No. 19-CV-1664 (LJV), 2021 WL 963585, at *2 (W.D.N.Y.

Mar. 15, 2021). For instance, “[d]isability and other benefits decisions made by other

governmental agencies—‘such as the Department of Veterans Affairs’ (“VA”)—are

made ‘for their own programs using their own rules [and therefore are] not binding on

[the Commissioner].’ Id. (quoting 20 C.F.R. § 404.1504). Indeed, the regulations

provide that other agencies’ disability determinations are “inherently neither valuable nor

persuasive to the issue of whether [a claimant is] disabled or blind under the Act, [so the

ALJ] will not provide any analysis about how [he or she] considered such evidence in

[his or her] determination or decision.” 20 C.F.R. §§ 404.1520b(c), 416.920b(c).

“Nonetheless, in such a circumstance, the ALJ still must ‘consider all of the supporting

evidence underlying’ other agencies’ disability determinations. Charles F., 2021 WL

963585, at *2 (quoting 20 C.F.R. § 404.1504).

       Two courts within this circuit have recently considered whether certain portions of

a VA compensation and pension questionnaire may be considered a “medical opinion,”

as defined under 20 C.F.R. § 404.1513(a)(2)(ii), such that, under the revised regulations

that apply to claims filed on or after March 27, 2017, an ALJ is obligated to “articulate,”

at minimum, her consideration of the factors of supportability and consistency under 20

C.F.R. § 404.1520c(b)(2) with respect thereto. For instance, in Christopher M. V. v.

Comm’r of Soc. Sec., No. 1:19-CV-01500 (JJM), 2021 WL 804258 (W.D.N.Y. Mar. 3,

2021), as in the present matter, the plaintiff contended that the ALJ erred by failing to

                                             9
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 10 of 20




evaluate a report authored by a VA psychologist that related to a VA compensation and

pension examination. See Christopher M. V., 2021 WL 804258, at *2. There, the court

observed that the VA psychologist’s report was “based on his examination of the plaintiff

in addition to his review of the plaintiff’s VA records.” Id. Further, the court noted that

the VA psychologist “identified the plaintiff's primary mental health diagnoses of PTSD

and Major Depressive Disorder,” and “opined that, with regard to all plaintiff's mental

diagnoses, plaintiff suffered from a “total occupational and social impairment.” Id.

(internal quotation marks and citation omitted). The court further noted that the VA

psychologist opined that the plaintiff’s “PTSD caused a major impairment in social and

occupational functioning as well as in judgment and mood and [that the] plaintiff’s MDD

caused a serious impairment in social and occupational functioning.” Id. The VA

psychologist’s report identified the clinical findings and criteria set forth in the Diagnostic

and Statistical Manual of Mental Disorders, 5th edition (the “DSM-5”) that he used to

make his PTSD diagnosis, and checked off boxes for the following “symptoms that

actively appl[ied] to the [plaintiff’s] diagnosis:” “depressed mood”; “anxiety”; “mild

memory loss, such as forgetting names, directions or recent events”; “impairment of

short- and long-term memory, for example, retention of only highly learned material,

while forgetting to complete tasks”; “disturbances of motivation and mood”; “difficulty

establishing and maintaining effective work and social relationships”; and “difficulty in

adapting to stressful circumstances, including work or a work[]like setting”; among

others. Id. The court also noted that the VA psychologist opined that, based on the

foregoing symptomology, the plaintiff “would be unable to secure and maintain

substantially gainful employment . . . due to persistent PTSD symptoms.” Id.



                                              10
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 11 of 20




       The court in Christopher M. V. expressly rejected the Commissioner’s

argument—which is identical to the Commissioner’s argument here—that the ALJ “was

not required to acknowledge [the VA psychologist’s] report because it contain[ed] no

useful statement about what [the p]laintiff [could] still do despite his impairments[.]”

Christopher M. V., 2021 WL 804258, at *3. To the contrary, the court concluded,

“[a]lthough [the] ALJ . . . was not required to credit [the VA psychologist’s] statement

that the plaintiff [wa]s unable to . . . maintain substantially gainful employment, . . . [s]he

was not free to simply ignore [the VA psychologist’s] assessment in its entirety.” Id.

(internal quotation marks and citations omitted). The court reasoned that the VA

psychologist’s “assessment relate[d] to two of the same conditions that [the] ALJ . . .

determined were severe impairments: PTSD and MDD,” and observed that the VA

psychologist concluded that the plaintiff’s PTSD had “worsened since the last exam.”

Id. The court also pointed out that the VA psychologist’s report “contain[ed] several

statements that assess[ed] [the] plaintiff’s functional abilities related to work[,]” such as

that the plaintiff’s “persistent PTSD symptoms[] include[d] increased arousal marked by

irritability and difficulty concentrating,” “avoidance of stimuli associated with his

traumatic experiences marked by avoiding conversations, interpersonal interactions,

crowds, and a numbing of general responsiveness marked by being detached and

having a restricted range of affect.” Id. (internal quotation marks and citations omitted).

The court also noted that the VA psychologist’s report “refer[ed] to th[ose] PTSD

symptoms as functional limitations which would impact [the plaintiff’s] ability to engage

in professional and effective interpersonal interactions, undermine the quality of his

productivity, and affect attendance.” Id. (internal quotation marks and citations omitted).



                                              11
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 12 of 20




Thus, the court held, because “the ALJ’s consideration of [the VA psychologist’s]

assessment may impact her conclusion at step 3 of her analysis concerning whether the

plaintiff's impairments meet the criteria of listing 12.15[,]” the ALJ’s failure to discuss or

acknowledge the VA psychologist’s functional assessment was legal error that required

the matter to be remanded. See id. at *4.

       Similarly, in Charles F. v. Comm’r of Soc. Sec., No. 19-CV-1664 (LJV), 2021 WL

963585 (W.D.N.Y. Mar. 15, 2021), the court also concluded that the ALJ committed

reversable error by failing to weigh and assess a VA physician’s assistant’s (“PA”)

report relating to two VA compensation and pension examinations. See Charles F.,

2021 WL 963585 at *2. In Charles F., the court explicitly considered the different

portions of the VA PA’s compensation and pension report, and explained that, although

the ALJ correctly noted that he was not required “to weigh or discuss the VA’s ultimate

[disability] decision,” other portions of the VA report “were not disability determinations,”

but rather, “medical opinions” that “explained how [the plaintiff’s] impairments affected

his ability to work.” Id. Further, the Court stated, that because the VA PA’s analyses

contained “the ‘supporting evidence underlying’ the VA’s ultimate disability decision,

they were precisely the sort of evidence that the ALJ was obligated to consider under

section 404.1504.” Id. (quoting 20 C.F.R. § 404.1504)). “Indeed,” the court held, “the

ALJ not only was required to consider [the] PA[’s] medical opinions, [the ALJ] was also

required to ‘articulate’ in his decision how persuasive he found them—explicitly

explain[ing] how [he] considered [at least] the supportability and consistency factors.”

Id. (quoting 20 C.F.R. § 404.1520c(b)(2)). The court reasoned that the ALJ’s failure to

adequately assess the PA’s opinions was significant legal error requiring remand



                                              12
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 13 of 20




because “[s]everal of [the VA] PA[’s] findings call[ed] into question [the plaintiff’s] ability

to perform . . . work as the RFC contemplated.” Id. at *3.

       Here, Dr. Thompson’s June 16, 2017 report titled, “Review of Post Traumatic

Stress Disorder (PTSD) Disability Benefits Questionnaire,” is based on his evaluation of

plaintiff, as well as his review of plaintiff’s VA records, in connection with a VA

compensation and pension examination. See T. 238-45. Dr. Thompson diagnoses

plaintiff with three mental disorders: (1) PTSD, “chronic and currently severe”; (2)

Methamphetamine use disorder, comorbid with him secondary to PTSD, currently in

remission”; and (3) alcohol use disorder, comorbid with him secondary to PTSD,

currently in remission.” Id. at 238-39. Dr. Thompson opined that plaintiff’s “history of

both methamphetamine and alcohol abuse had been ongoing attempts to self[-

]medicate his PTSD symptoms[,]” and had “been in remission since 2015.” Id. at 239.

Therefore, Dr. Thompson opined, “the entirety of what [he] assessed to be ongoing and

moderate functional disruption is the result of [plaintiff’s] PTSD symptoms.” Id.

       Dr. Thompson identified the criteria outlined in the DSM-5 that he used to make

his PTSD diagnosis. See T. at 241. Of particular relevance, Dr. Thompson’s assessed

“Criterion B” for a diagnosis of PTSD, and found that that plaintiff suffered from the

presence of several “intrusion symptoms,” including “[r]ecurrent, involuntary, and

intrusive distressing memories of the traumatic event(s)”; “[d]issociative reactions (e.g.

flashbacks) in which the individual feels or acts as if the traumatic event(s) were

recurring. (Such reactions may occur on a continuum, with the most extreme

expression being a complete loss of awareness of present surroundings)”; “[i]ntense or

prolonged psychological distress at exposure to internal or external cues that symbolize



                                              13
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 14 of 20




or resemble an aspect of the traumatic event(s)”; “[m]arked physiological reactions to

internal or external cues that symbolize or resemble an aspect of the traumatic

event(s).” Id. at 242. He also discussed the DMS-5 “Criterion D” for a diagnosis of

PTSD, which consists of determining whether plaintiff experienced “Negative alterations

in cognitions and mood associated with the traumatic event(s), beginning or worsening

after the traumatic event(s) occurred, as evidenced by two (or more) of the following:”

T. 242. Dr. Thompson checked boxes to indicate that plaintiff experienced “[p]ersistent

and exaggerated negative beliefs or expectations about oneself, others, or the world

(e.g., “I am bad[,”] “No one can be trusted,[”] “The world is completely dangerous,[”] “My

whole nervous system is permanently ruined”); “[p]ersistent negative emotional state

(e.g., fear, horror, anger, guilt, or shame)”; “[m]arkedly diminished interest or

participation in significant activities”; “[f]eelings of detachment or estrangement from

others”; “[p]ersistent inability to experience positive emotions (e.g., inability to

experience happiness, satisfaction, or loving feelings.).” Id. Moreover, Dr. Thompson

checked boxes concerning “Criterion E: Marked alterations in arousal and reactivity

associated with the traumatic event(s), beginning or worsening after the traumatic

event(s) occurred, as evidenced by two (or more) of the following:” “[i]rritable behavior

and angry outbursts (with little or no provocation) typically expressed as verbal or

physical aggression toward people or objects”; “[h]ypervigilance”; “[e]xaggerated startle

response”; “[p]roblems with concentration”; “[s]leep disturbance[.]” Id. at 243. Based on

the foregoing, Dr. Thompson opined that plaintiff’s “PTSD symptoms . . . cause clinically

significant distress or impairment in social, occupational, or other important areas of

functioning.” Id. “For VA rating purposes,” Dr. Thompson listed the following



                                              14
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 15 of 20




“symptoms that actively apply to [plaintiff’s] diagnoses:” “[d]epressed mood”; “[a]nxiety”;

“[s]uspicion”; ‘[p]anic attacks that occur weekly or less often”; “[c]hronic sleep

impairment”; “[m]ild memory loss, such as forgetting names, directions or recent

events”; “[d]isturbances of motivation and mood”; “[d]ifficulty establishing and

maintaining effective work and social relationships”; “[d]ifficulty adapting to stressful

circumstances, including work or a worklike setting”; “[i]mpaired impulse control, such

as unprovoked irritability with periods of violence.” Id.

       Dr. Thompson made the following behavioral observation of plaintiff based on the

June 16, 2017 exam:

              This veteran is a well-nourished white male of above-
              average height to looks [sic] his stated age. His attire was
              casual, neat and appropriate. His hygiene and grooming
              were good. He was cooperative to the exam. He made
              good eye contact. The veteran sensorium presented as
              intact. The veteran’s speech was relevant, coherent and
              productive. His thought process was rational and goal-
              directed. There was no evidence of a thought disorder.
              There was no evidence of hallucinations or delusions.
              During the exam the veteran was oriented A3. During the
              exam the veteran’s mood was anxious and distressed. His
              affect was constricted. His presentation was consistent with
              his current mental health issues.

Id. at 243-44. Dr. Thompson then provided the following “[r]emarks,” including that,

“[w]hen compared to when I lasted examined this veteran for compensation and

pension purposes in October[] 2015[,] there is evidence of a significant increase in

overall severity of his PTSD symptoms. I last examined him there were moderate [sic].

They are now fully severe.” Id. at 244. Dr. Thompson also stated that plaintiff “is

experiencing persistent and severe impairments and [sic], essentially[] all areas of his




                                             15
       Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 16 of 20




psychological functioning[,]” and that “[h]e has marked difficulty maintaining any comfort

level in a crowd her [sic] social gathering.” Id. Dr. Thompson opined that

              The current severity of [plaintiff’s] PTSD symptoms does, in
              my opinion, result in essentially severe limitations in his
              occupational functioning. [Plaintiff] would have marked
              difficulty maintaining appropriate behavioral or emotional
              stability and most typical competitive work settings. Also[,] in
              most typical work setting []he would have significant
              persistent difficulty focusing on and carrying out work related
              activities and a reliable and consistent manner.

Id. at 245. Thus, Dr. Thompson opined, “[a]t the present time, given the current severity

of his symptoms, the only type of work [plaintiff] might be able to do would be relatively

low stress work that he could do essentially entirely by himself.” Id.

       The ALJ, in reaching her step three determination, explicitly relied on plaintiff’s

hearing testimony; the consultative examination findings of Dr. Shapiro; and the opinion

of the non-examining agency psychologist Dr. Brown, in determining that plaintiff

suffered no more than “moderate” limitations in his ability to (1) understand, remember,

or apply information; (2) interact with others; (3) concentrate, persist, or maintain pace;

and (4) adapt or manage oneself (collectively, the “Paragraph B criteria”) in applying the

special technique under 20 C.F.R. § 404.1520a(c)(3). See T. at 12-13. As plaintiff

posits, the ALJ did not discuss Dr. Thompson’s VA compensation and pension

questionnaire in rendering her step three determination. See id.; see Dkt. No. 10 at 14.

As the Commissioner correctly points out, however, the ALJ’s failure to discuss Dr.

Thompson’s opinion at step three, alone, is of no moment. See Dkt. No. 11 at 7; SSR

17-2, 2017 WL 3928306, at *3 (S.S.A. Mar. 27, 2017) (An [ALJ]’s articulation of the

reason(s) why the individual is or is not disabled at a later step in the sequential

evaluation process will provide rationale that is sufficient for a subsequent reviewer or

                                             16
       Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 17 of 20




court to determine the basis for the finding about medical equivalence at step 3).

Nevertheless, as plaintiff avers, at no point thereafter in her decision did the ALJ

evaluate Dr. Thompson’s opinion. See T. at 14-18. Although the ALJ cited Dr.

Thompson’s behavioral observation in assessing plaintiff’s RFC, which she referred to

as a “mental status exam[],” T. at 16, the ALJ’s decision omits any acknowledgement or

articulation of the supportability or consistency of the opinions contained in Dr. VA

compensation and pension report. See id. As discussed below, the Court concludes

that the omission of any articulated reasoning concerning Dr. Thompson’s opinions

constitutes reversable error, as the ALJ failed to properly assess—as required pursuant

to 20 C.F.R. 404.1520c—the opinions and underlying evidence of occupational

limitations resulting from plaintiff’s PTSD that Dr. Thompson discussed and upon which

he based his ultimate determination of disability. See id.

       Similar to the VA psychologist’s opinions in Christopher M.V., Dr. Thompson’s

June 16, 2017 evaluation contains opinions relevant to one of the conditions that the

ALJ determined to be a severe mental impairment—PTSD—which Dr. Thompson

opined, based on his review of plaintiff’s VA records and examination, had increased in

severity since plaintiff’s last exam in October 2015. See Christopher M. V., 2021 WL

804258, at *3; T. at 244. Further, as in Christopher M. V., Dr. Thompson’s evaluation

“contain[ed] several statements that assess[ed] plaintiff’s functional abilities related to

work[,]” such as that plaintiff’s PTSD symptoms would cause “[d]ifficulty establishing

and maintaining effective work and social relationships”; “[d]ifficulty adapting to stressful

circumstances, including work or a worklike setting”; “[i]mpaired impulse control, such

as unprovoked irritability with periods of violence,” “[i]rritable behavior and angry



                                             17
       Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 18 of 20




outbursts (with little or no provocation) typically expressed as verbal or physical

aggression toward people or objects”; “[h]ypervigilance”; “[e]xaggerated startle

response”; “[p]roblems with concentration.” T. at 243; see Christopher M. V., 2021 WL

804258, at *3. Based on plaintiff’s PTSD symptoms, Dr. Thompson opined that plaintiff

would experience “severe limitations in his occupational functioning[,]” including that

“[plaintiff] would have marked difficulty maintaining appropriate behavioral or emotional

stability and [sic] most typical competitive work settings”; and, “in most typical work

setting[s, h]e would have significant persistent difficulty focusing on and carrying out

work related activities and [sic] a reliable and consistent manner.” Id. at 245. Thus, the

Court concludes that Dr. Thompson’s foregoing assessment is properly considered

“medical opinion” as defined under 20 C.F.R. 404.1504. See Charles F., 2021 WL

963585, at *2; Christopher M.V., 2021 WL 804258, at *4. Indeed, Dr. Thompson set

forth the “supporting evidence underlying” his ultimate disability decision, including his

assessment of plaintiff’s limitations in occupational functioning resulting from his PTSD

diagnosis. See T. at 245. Therefore, although the ALJ was not required to credit Dr.

Thompson’s ultimate conclusions as to plaintiff’s disability, she was obligated to

consider Dr. Thompson’s opinion and “required to ‘articulate’ in [her] decision how

persuasive [s]he found [it]—explicitly ‘explain[ing] how [she] considered [at least] the

supportability and consistency factors.” Charles F., 2021 WL 963585, at *2 (quoting 20

C.F.R. § 404.1520c(b)(2)); see Christopher M.V., 2021 WL 804258, at *4.

       Furthermore, the Court concludes that the ALJ’s omission of any articulated

evaluation Dr. Thompson’s opinion was not harmless error because, as discussed

above, Dr. Thompson’s opinions referred to PTSD symptoms that could impact the



                                            18
        Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 19 of 20




ALJ’s paragraph B analysis at Step three of the sequential evaluation with respect to

plaintiff’s ability to interact with others; concentrate, persist, or maintain pace; and adapt

or manage oneself. See 20 C.F.R. § 404.1520a(c)(3). For instance, Dr. Thompson’s

opinions that, as a result of his PTSD symptoms, plaintiff would have “marked difficulty

maintaining appropriate behavioral or emotional stability and most typical competitive

work settings” and “significant persistent difficulty focusing on and carrying out work

related activities and a reliable and consistent manner” “in most typical work settings”

present greater limitations than the “moderate” limitations found by the ALJ at Step

three with respect to plaintiff’s ability to adapt or manage himself and concentrate,

persist, or maintain pace. T. at 13, 245; See Christopher M. V., 2021 WL 804258, at *6.

Similarly, Dr. Thompson’s opinions call into question portions of the ALJ’s RFC

determination, particularly with respect to plaintiff’s ability to “meet production

requirements that allow him to sustain a flexible and goal-oriented pace,” T. at 14, as

Dr. Thompson noted that plaintiff’s PTSD symptoms would cause “significant persistent

difficulty focusing on carrying out work related activities and a reliable and consistent

manner.” Id. at 245; see Charles F., 2021 WL 963585, at *3 (“[W]hen an omitted

medical opinion contradicts the ALJ’s RFC determination, the ALJ’s failure to evaluate

that medical opinion is not harmless error.” (internal quotation marks, brackets, and

citations omitted)). As a final matter, although the ALJ relied on Dr. Brown’s report in

reaching her RFC determination, see T. at 16, which cited a portion of Dr. Thompson’s

VA compensation and pension examination notes, see id. at 69, Dr. Brown’s report, like

the ALJ’s decision, contained no reference to, or analysis of, the portions of Dr.

Thompson’s supporting evidence underlying his ultimate disability decision; or the



                                              19
          Case 6:19-cv-01242-CFH Document 12 Filed 03/26/21 Page 20 of 20




limitations Dr. Thompson discussed in connection with plaintiff’s occupational limitations

relating to plaintiff’s PTSD symptoms. See id. at 69.

          In sum, based on the foregoing analysis, the Court concludes that the ALJ

committed reversable error by failing to assess and articulate in her decision the opinion

of VA psychologist Dr. Thompson. As this omission could impact the ALJ’s ‘paragraph

B’ analysis at Step three of the sequential evaluation and/or her RFC determination, the

Court further concludes that remand is necessary. On remand, the ALJ must explain

how she considered Dr. Thompson’s opinion, explicitly addressing, at least, how well

supported they are and how consistent they are with the record. See 20 C.F.R. §

404.1520c(b)(2). Because the Court has determined that remand is necessary on that

basis alone, the Court declines to reach the parties additional contentions.



                                       V. Conclusion

          WHEREFORE, for the reasons stated above, it is hereby:

          ORDERED, that plaintiff’s motion (Dkt. No. 10) is GRANTED; and it is further

          ORDERED, that the Commissioner’s motion (Dkt. No. 11) is DENIED; and it is

further

          ORDERED, that this case be REVERSED AND REMANDED, pursuant to

Sentence Four of 42 U.S.C. § 405(g) for proceedings consistent with this Memorandum-

Decision and Order.

          IT IS SO ORDERED.

          Dated: March 26, 2021
                 Albany, New York




                                             20
